Citation Nr: 0926436	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bursitis, claimed 
as arthritis of the hands.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for psychiatric 
disability, other than posttraumatic stress disorder (PTSD) 
for which service connection has already been established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2007, at which time, it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued its denial of entitlement to 
service connection for bursitis, claimed as arthritis of the 
hands; tinnitus; hypertension; headaches; and psychiatric 
disability, other than PTSD.  Thereafter, the case was 
returned to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds 
that additional development of the record is warranted, prior 
to further appellate consideration.  Accordingly, this appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

In August 2007, the Veteran raised contentions to the effect 
that a rating in excess of 20 percent was warranted for his 
service-connected diabetes mellitus.  He also claimed that he 
was entitled to an effective date prior to May 14, 2002 for 
his grant of service connection for PTSD.  Those claims had 
been denied by the Board in a May 2007 decision.  Therefore, 
the contentions raised by the Veteran in August 2007 
represented new claims.  In any event, neither claim has been 
certified to the Board on appeal, nor has either claim been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over those claims, and neither will be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008); 38 C.F.R. § 20.101 (2008).  However, they are referred 
to the RO for appropriate action.

REMAND

In May 2007, the Board remanded the case, in part, to obtain 
records reflecting the Veteran's treatment by VA from 1990 to 
2000.  Those records were requested from the VA Medical 
Center in Durham, North Carolina.  In December 2007, the 
Durham VA Medical Center responded that it did not have such 
records.  However, the evidence shows that the Veteran did 
not reside in North Carolina until sometime between July 1994 
and September 1999.  Prior to that, he resided in Montana.  
Indeed, in November 1999, the Veteran reported that he had 
been treated at the VA Medical Center in Miles City, Montana, 
from 1982 to 1995.  It is unlikely that he received treatment 
at the Durham VA Medical Center while residing in Montana.  
Thus, the request for records from the Durham VA Medical 
Center, alone, was not sufficient to obtain all of the 
Veteran's VA medical records for the period from 1990 through 
2000.  

As noted by the Board in its May 2007 remand, the Veteran's 
medical records from 1990 through 2000 are potentially 
relevant to all of the claims at issue.  Therefore, the case 
requires additional development prior to further 
consideration by the Board.  Accordingly, the case is 
REMANDED for the following actions:

1.  Request that the Veteran identify the 
name and address of all private and VA 
health care providers and/or facilities 
who treated him from 1990 through 2000 
for bursitis, claimed as arthritis of the 
hands; tinnitus; hypertension; headaches; 
and/or psychiatric disability, other than 
(PTSD).  Then request those records 
directly from the health care providers 
and facilities so identified.  This must 
include, but is not limited to, records 
of all treatment rendered at the VA 
Medical Center in Miles City Montana from 
1990 through 1995.  Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the Veteran 
provide any such records he may have in 
his possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain records held by a 
department or agency of the Federal 
government must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(c)(2) (2008).

If the requested records are unavailable 
but are not held by an entity affiliated 
with the Federal government, notify the 
Veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159(e) (2008).

2.  When the foregoing actions have been 
completed, undertake any other necessary 
development, such as scheduling the 
Veteran for any indicated VA 
examinations.  Then readjudicate the 
issues of entitlement to service 
connection for bursitis, claimed as 
arthritis of the hands; tinnitus; 
hypertension; headaches; and psychiatric 
disability, other than PTSD for which 
service connection has already been 
established.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.

The Veteran is advised that need take no action unless he is 
notified to do so.  However, he is further advised that he 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


